                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 IN RE:
 MATTHEW WILDRED ROBERTS
 SHELLEY D. ROBERTS,

               Debtors.                                              Case No. 18-20906-7-RDB



 FREEBIRD COMMUNICATIONS, INC.
 PROFIT SHARING PLAN,
 FREEBIRD COMMUNICATIONS, INC., AND
 MICHAEL SCARCELLO,
                                                                     Adv. Proc. No. 18-6063
               Plaintiffs/Appellants,

               v.

 MATTHEW WILFRED ROBERTS, AND
 SHELLEY D. GARZA-ROBERTS,
                                                                     Civil No. 19-CV-2204-JAR
               Defendants/Appellees.



                                     MEMORANDUM AND ORDER

         Creditors Freebird Communications, Inc. Profit Sharing Plan, Freebird Communications,

Inc., and Michael Scarcello (collectively, “Appellants”) appeal the order of the bankruptcy court

dismissing their Second Amended Adversary Complaint with prejudice. Debtors Matthew

Roberts and Shelly Garza-Roberts (collectively, “Debtors” or “Appellees”) have filed a brief in

response, and Appellants replied. Having reviewed the record and the applicable law, the Court

reverses the bankruptcy court’s order and remands it for further proceedings consistent with

this opinion.1



         1
           After examining the briefs and record on appeal, the Court has determined that oral argument would not
significantly assist in the determination of this appeal. See Fed. R. Bankr. P. 8019. The case is therefore determined
without oral argument.
I.      Appellate Jurisdiction

        The parties have elected to have their appeal heard by this Court instead of the

Bankruptcy Appellate Panel.2 Appellants timely filed their appeal, and the bankruptcy court’s

order is final within the meaning of 28 U.S.C. § 158(a)(1).3

II.     Standard of Review

        In reviewing a bankruptcy court’s decision, this Court functions as an appellate court and

is authorized to affirm, reverse, modify, or remand the bankruptcy court’s ruling.4 This Court

reviews the bankruptcy court’s order of dismissal with prejudice pursuant to Fed. R. Civ. P.

41(b) for abuse of discretion.5 The Tenth Circuit has explained this review as follows:

                   Employing Rule 41(b) to dismiss a case without prejudice for failure
                   to comply with Rule 8 of course allows the plaintiff another go at
                   trimming the verbiage; accordingly, a district court may, without
                   abusing its discretion, enter such an order without attention to any
                   particular procedures. Dismissing a case with prejudice, however,
                   is a significantly harsher remedy—the death penalty of pleading
                   punishments—and we have held that, for a district court to exercise
                   soundly its discretion in imposing such a result, it must first consider
                   certain criteria.6

Those criteria, first set out in Ehrenhaus v. Reynolds7 and referred to as the Ehrenhaus factors,

are: “(1) the degree of actual prejudice to the defendant; (2) the amount of interference with the

judicial process; (3) the culpability of the litigant; (4) whether the court warned the party in




        2
            28 U.S.C. § 158(c)(1).
        3
            See also Fed. R. Bankr. P. 8001–02.
        4
            28 U.S.C. § 1334(a).
        5
          Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007) (citing Olsen v. Mapes,
333 F.3d 1199, 1204 (10th Cir. 2003)).
        6
            Id. at 1162–62 (internal citations omitted).
        7
            965 F.3d 916, 921 (10th Cir. 1992).



                                                           2
advance that dismissal of the action would be a likely sanction for noncompliance; and (5) the

efficacy of lesser sanctions.”8

III.     Background and Procedural History

         Appellants and Appellees have been involved in federal litigation at least since January

17, 2018. On that date, Appellants filed suit against Appellees—along with other defendants—in

federal court, alleging that Appellees were subject to civil liability for claims sounding in fraud,

deception, misappropriation of trade secrets, and breach of fiduciary duties.9 Appellees

subsequently filed for Chapter 7 Bankruptcy.

         On August 6, 2018, Appellants filed an adversary complaint, challenging the

dischargeability of certain debts owed to them and requesting injunctive relief.10 The adversary

complaint was fifteen paragraphs and approximately seven pages.11 It “incorporated by

reference” the entirety of the 159-paragraph, 68-page federal civil complaint Appellants had filed

in the separate—though somewhat related—lawsuit against Appellees in January 2018.12

Appellees filed a motion to dismiss the adversary complaint on September 21, 2018, arguing that

it was deficient for failure to allege subject-matter jurisdiction, proper venue, core proceeding

status, and elements of Appellants’ legal claims; failure to state facts with particularity to support

their claims; and failure to comply with Rule 7007.1 of the Bankruptcy Rules of Procedure.13 In



         8
         Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994); see also Gripe v. City of Enid, Okla., 312 F.3d
1184, 1188 (quoting Ehrenhaus, 965 F.3d at 921).
         9
             Freebird Commc’ns, Inc. Profit Sharing Plan v. Roberts, Case. No. 2:18-cv-02026 (D. Kan. 2018).
         10
            Doc. 3-2 at 2, 10–16. The Record on Appeal (“ROA”) is comprised of one volume, Doc. 3-2, and
consists of 385 sequentially paginated pages. For convenience, the Court cites to those documents by “ROA”
followed by the page number.
         11
              ROA at 10–16.
         12
           See id. at 13 (incorporating the external complaint by reference); see also id. at 17–84 (attached copy of
the external complaint).
         13
              Id. at 87–88.



                                                          3
response, Appellants filed a motion for leave to file an amended adversary complaint, which the

bankruptcy court granted.14

       On November 15, 2018, Appellants filed their First Amended Adversary Complaint,

which was approximately 166 paragraphs and 72 pages long.15 Appellees moved to dismiss

Appellant’s First Amended Adversary Complaint, arguing primarily that it did not comply with

Fed. R. Civ. P. 8—as made applicable by Rule 7008 of the Bankruptcy Rules of Procedure—

because it failed to contain a short, plain statement of Appellants’ claims and because the

allegations were not simple, concise, and direct.16 Appellees also argued for dismissal on

grounds that Appellants failed to state claims upon which relief could be granted.17 Appellants

filed both a response to Appellees’ motion18 and a motion for leave to file another amended

adversary complaint.19

       The bankruptcy court dismissed the First Amended Adversary Complaint for failure to

comply with Fed. R. Civ. P. 8.20 In so doing, the bankruptcy court explained that “[t]he

allegations are awash with superfluous detail” and that “[t]he requests for relief . . . conflate civil

liability with nondischargeability.”21 The bankruptcy court concluded the First Amended

Adversary Complaint was “antithetical to Fed. R. Civ. P. 8(a)(2) . . . and Fed. R. Civ. P. 8(d).”22

Regarding Appellants’ motion for leave to file their Second Amended Complaint, the bankruptcy


       14
            Id. at 93–94.
       15
            Id. at 95–166.
       16
            Id. at 169–70; see also id. at 171–77.
       17
            See, e.g., id. at 173.
       18
            Id. at 267–70.
       19
            Id. at 178–81.
       20
            Id. at 280–82.
       21
            Id. at 282.
       22
            Id.



                                                     4
court determined that Appellants’ proposed Second Amended Complaint “suffer[ed] from the

same deficiencies as their First Amended [Adversary] Complaint[.]”23 Accordingly, the

bankruptcy court permitted Appellants to “file a second amended complaint, but not the

proposed version attached to their motion.”24

       Appellants subsequently filed a “Second Amended Complaint” that differed slightly from

the version attached to their motion for leave.25 The Second Amended Complaint was

approximately 213 paragraphs and 77 pages long. Appellees again filed a motion to dismiss,

arguing that Appellants failed to comply with Fed. R. Civ. P. 8, 9(b), and 12(b)(6).26 The

bankruptcy court granted Appellee’s motion to dismiss with prejudice on grounds that the

Second Amended Complaint failed to comply with Fed. R. Civ. P. 8.27

       In so ruling, the bankruptcy court relied on two of its prior orders in which it identified

Appellants’ adversary complaints as non-compliant with Fed. R. Civ. P. 8. The bankruptcy court

first cited to the order granting Appellees’ motion to dismiss Appellants’ First Amended

Adversary Complaint, in which the court categorized the underlying factual basis for Appellants’

complaints as “straightforward,” but noted that the pleading as “awash with superfluous detail.”28

The bankruptcy court then cited to its prior order granting Appellants leave to amend their

adversary complaint yet again, but cautioning Appellants to make certain changes to the

proposed Second Amended Complaint before filing. The bankruptcy court also noted that the

proposed Second Amended Complaint “continue[d] to conflate civil liability with exceptions to


       23
            Id. at 279.
       24
            Id.
       25
            Id. at 289–365.
       26
            Id. at 366–67.
       27
            Id. at 371–74.
       28
            Id. at 372–73.



                                                 5
discharge.”29 When Appellants filed their Second Amended Complaint, they did not heed the

cautionary instructions from the bankruptcy court regarding the length and disorganized nature

of their prior complaints. The bankruptcy court determined that the issues that plagued

Appellants’ complaints at every stage of the adversary proceeding continued, notwithstanding its

prior orders. Accordingly, the bankruptcy court dismissed the Second Amended Complaint with

prejudice.30 Appellants appeal that order.

IV.      Discussion

         At issue in this case is whether the bankruptcy court abused its discretion when it

dismissed Appellants’ Second Amended Complaint with prejudice for its failure to comply with

Fed. R. Civ. P. 8(a). As previously noted, for the bankruptcy court “to exercise soundly its

discretion in imposing such a result,” it must generally consider “(1) the degree of actual

prejudice to the defendant; (2) the amount of interference with the judicial process; (3) the

culpability of the litigant; (4) whether the court warned the party in advance that the dismissal of

the action would be a likely sanction for noncompliance; and (5) the efficacy of lesser

sanctions.”31 Additionally, “[t]hese factors do not constitute a rigid test; rather, they represent

criteria for the district court to consider prior to imposing dismissal as a sanction.”32

         The record on appeal contains no indication that the bankruptcy court considered the

Ehrenhaus factors before dismissing the complaint with prejudice.33 The three-page order

largely quotes the bankruptcy court’s prior orders, noting Appellants’ failures to comply with the


         29
              Id. at 374.
         30
              Id.
         31
        Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007) (citing Mobley v.
McCormick, 40 F.3d 337, 340 (10th Cir. 1994)).
         32
              Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992)
         33
           At most, the bankruptcy court considered two of these criteria, albeit implicitly: the degree of prejudice
to Appellees and interference with the judicial process.



                                                          6
same. The bankruptcy court’s failure to consider these factors is not in accordance with the

mandate of Ehrenhaus; as a result, this Court is unable to engage in a meaningful review of the

bankruptcy court’s decision or determine whether its decision was within the broad zone of

permissible discretionary rulings vested therein.34

       The Court recognizes the burden placed on Appellees as well as the judicial system by

repeated, prolix pleadings such as those filed by Appellants. However, the applicable law is

embodied in Ehrenhaus, which instructs that courts should not dismiss a case with prejudice

unless it has first considered all significant facets of such a decision. This Court therefore

reverses the judgment of the bankruptcy court and remands this case for such other and further

action as may be just and proper in accordance with this opinion.

       IT IS THEREFORE ORDERED BY THE COURT that the bankruptcy court’s Order

Granting Motion to Dismiss Second Amended Complaint is REVERSED AND REMANDED

for further proceedings consistent with this opinion.

       IT IS SO ORDERED.

       Dated: January 29, 2020

                                                      s/ Julie A. Robinson
                                                      JULIE A. ROBINSON
                                                      CHIEF UNITED STATES DISTRICT JUDGE




       34
            Nasious, 492 F.3d at 1162–63.



                                                  7
